Name: Council Regulation (EC, ECSC, Euratom) No 2120/1999 of 1 October 1999 laying down the weightings applicable from 1 January 1999 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  economic analysis;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 EN Official Journal of the European Communities7. 10. 1999 L 261/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 2120/1999 of 1 October 1999 laying down the weightings applicable from 1 January 1999 to the remuneration of officials of the European Communities serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the Euro- pean Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, ECSC, Euratom) No 1238/1999 (2), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas: (1) account should be taken of changes in the cost of living in countries outside the Community and weightings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 January 1999; (2) under Annex X of the Staff Regulations, the Council sets the weightings every six months; it will accordingly have to set new weightings for the coming half-years; (3) the weightings to apply with effect from 1 January 1999 in respect of which payment has been made on the basis of a previous regulation could lead to retrospective adjustments to remuneration (positive or negative); (4) provision should be made for back-payments in the event of an increase in remuneration as a result of these weightings; (5) provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of these weightings for the period between 1 January 1999 and the date of the Council decision setting the weightings to apply with effect from 1 January 1999; (6) however, in order to mirror the weightings applicable within the European Community to remuneration and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than twelve months following the date of that decision, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1999, the weightings applicable to remuneration payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Union for the month preceding the date referred to in the first paragraph. Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with effect from 1 July 1999. The institutions shall make back-payments in the event of an increase in remuneration as a result of these weightings. (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 150, 17.6.1999, p. 1. EN Official Journal of the European Communities 7. 10. 1999L 261/2 For the period between 1 January 1999 and the date of the Council Decision setting the weightings applicable with effect from 1 January 1999, the institutions shall make retrospective downward adjust- ments to remuneration in the event of a reduction as a result of these weightings. Retrospective adjustments involving the recovery of sums overpaid shall, however, concern only a period of no more than six months preceding the decision and this recovery shall be spread over no more than twelve months from the date of that decision. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1999. For the Council The President T. HALONEN EN Official Journal of the European Communities7. 10. 1999 L 261/3 Place of employment Weightings January 1999 Place of employment Weightings January 1999 ANNEX Albania 102,9 Algeria (*) 0,0 Angola 60,0 Antigua and Barbuda 110,8 Argentina 101,6 Australia 68,8 Bangladesh 62,7 Barbados 110,3 Belize 78,4 Benin 76,5 Bolivia (*) 0,0 Bosnia-Herzegovina 86,0 Botswana 53,7 Brazil 92,1 Bulgaria 92,5 Burkina Faso 78,4 Burundi (*) 0,0 Cameroon 92,9 Canada 66,9 Central African Republic 118,5 Chad 94,3 Chile 92,0 China 90,3 Colombia 65,8 Comoros 106,2 Congo (*) 0,0 Costa Rica 76,6 CÃ ´te d'Ivoire 101,0 Croatia 87,2 Cyprus 88,9 Czech Republic 79,4 Democratic Republic of Congo (*) 0,0 Djibouti 113,7 Dominican Republic 67,5 Egypt 72,6 Equatorial Guinea 91,9 Eritrea 59,9 Estonia 71,1 Ethiopia 62,5 Federal Republic of Yugoslavia 44,7 Fiji 60,1 Former Yugoslav Republic of Macedonia (*) 0,0 Gabon 118,8 Gambia 88,5 Georgia 84,3 Ghana 41,4 Guatemala 63,3 Guinea 100,2 Guinea-Bissau 97,7 Guyana 64,2 Haiti 82,5 Hong Kong 99,1 Hungary 57,9 India 47,9 Indonesia 55,8 Israel 91,0 Jamaica 111,2 Japan (Naka) 152,1 Japan (Tokyo) 159,0 Jordan 72,8 Kazakhstan 108,6 Kenya 78,9 Latvia 68,3 Lebanon 104,5 Left Bank  Gaza Strip (*) 0,0 Lesotho 48,0 Liberia (*) 0,0 Lithuania 60,6 Madagascar 50,6 Malawi 19,5 Mali 91,5 Malta 82,0 Mauritania 60,8 Mauritius 65,6 Mexico 56,6 Morocco 73,8 Mozambique 83,5 Namibia 58,3 Netherlands Antilles 88,7 New Caledonia 115,3 Nicaragua 77,6 Niger 78,2 Nigeria 79,3 Norway 119,8 Pakistan 60,3 Papua New Guinea 70,5 Peru 81,3 Philippines 54,7 Poland 65,9 Republic of Cape Verde 82,0 Romania 56,3 Russia 112,8 Rwanda (*) 0,0 Samoa 67,4 SÃ £o TomÃ © and PrÃ ­ncipe 91,5 Senegal 81,7 Sierra Leone 97,6 Slovakia 57,6 Slovenia 90,2 Solomon Islands 82,0 Somalia (*) 0,0 South Africa (Pretoria) 57,2 South Africa (The Cape) 60,9 South Korea 91,2 Sri Lanka (*) 0,0 Sudan 29,8 Suriname 48,4 Swaziland 47,2 Switzerland 118,3 Syria 76,9 Tanzania 79,5 Thailand 59,5 Togo 88,8 Tonga 72,4 Trinidad and Tobago 61,3 Tunisia 72,4 Turkey 76,9 Uganda 83,3 Ukraine 136,8 United States of America (New York) 95,5 United States of America (San Diego) 83,4 United States of America (Washington) 86,4 Uruguay 93,6 Vanuatu 100,9 Venezuela 93,2 Vietnam 59,1 Zambia 51,4 Zimbabwe 20,7 (*) Not available